UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):December 18, 2013 Jos. A. Bank Clothiers, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 0-23874 36-3189198 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 500 Hanover Pike Hampstead, Maryland (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (410) 239-2700 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On December 18, 2013, those members of the Board of Directors who are “independent directors” in accordance with the Nasdaq Stock Market Rules met in executive session and approved an amendment (the “Third Amendment”) to that certain consulting agreement between the Company and Robert N. Wildrick, the Chairman of the Board of Directors, dated September 9, 2008 (the “Consulting Agreement”).Because Mr. Wildrick is the Chairman of the Board and the Third Amendment constitutes a related party transaction, generally the Audit Committee would have been responsible for evaluating the transaction.The Board instead met in an executive session of independent directors in order to increase the number of independent directors who participated in the decision. Under the Third Amendment, the Company has agreed to indemnify Mr. Wildrick in his capacity as a consultant and to obtain reasonable insurance in connection therewith. The foregoing summary of the Third Amendment is qualified in its entirety by reference to the terms and provisions of the Third Amendment filed herewith as Exhibit 10.1 and incorporated herein by reference. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS Exhibit Number Description Third Amendment to Consulting Agreement between Jos A. Bank Clothiers, Inc. and Robert N. Wildrick SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. JoS. A. Bank Clothiers, Inc. (Registrant) By: /s/ Charles D. Frazer Charles D. Frazer Senior Vice President - General Counsel Dated: December 20, 2013 EXHIBIT INDEX Exhibit Number Description Third Amendment to Consulting Agreement between Jos A. Bank Clothiers, Inc. and Robert N. Wildrick
